 1   JAMES R. KIRBY II [SBN: 88911]
     NAGELEY, KIRBY & WINBERRY, LLP
 2   8801 Folsom Boulevard, Suite 172
     Sacramento, CA 95826
 3
     Telephone No.: (916) 386-8282
 4   Facsimile No.:    (916) 386-8952
     JKirby@NMLawfirm.com
 5   Attorneys for Plaintiff
     DOROTHY RODDEN JACKSON
 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     DOROTHY RODDEN JACKSON,                                  Case No.: 2:16-cv-00891-TLN-KJN
11
                                                              STIPULATION AND ORDER TO
12                                       Plaintiff,           CONTINUE HEARING ON
                                                              DEFENDANTS’ MOTION FOR
13          vs.                                               SUMMARY JUDGMENT AND MOTION
                                                              TO DISMISS
14
     RICHARD CALONE; CALONE & HARREL
15   LAW GROUP, LLP; CALONE & BEATTIE,                        DATE:
     LLP; CALONE LAW GROUP, LLP,                              TIME:
16                                                            DEPT:
17                                       Defendant.           TRIAL DATE:
18

19          The parties stipulate that the Court may continue the hearing date of Defendants’ Motion

20   for Summary Judgment, ECF No. 193, and Defendants’ Motion to Dismiss, ECF No. 194, and all

21   associated briefing deadlines, to March 7, 2019, so that these motions may be heard at the same

22   time as Plaintiff’s pending Motion for Partial Summary Judgment, ECF No. 179, which is

23   presently set for hearing on the latter date. See ECF No. 197.

24          IT IS SO STIPULATED.

25   DATED: December 7, 2018                          NAGELEY, KIRBY & WINBERRY, LLP

26
                                                      BY:/s/ James R. Kirby II ___________
27                                                       JAMES R. KIRBY II
                                                         Attorney for Plaintiff
28                                                       DOROTHY RODDEN JACKSON
                                                        -1-
      Stipulation and Order to Continue Hearing on Defendants’ Motion for Summary Judgment and Motion to Dismiss
                                         - Case No.: 2:16-cv-00891-TLN-KJN
 1   DATED: December 7, 2018                          ELLIS LAW GROUP, LLP

 2

 3                                                    BY: _/s/ Mark E. Ellis____________
                                                        MARK E. ELLIS
 4
                                                        Attorney for Defendants
 5                                                      RICHARD CALONE; CALONE & HARREL
                                                        LAW GROUP, LLP; CALONE & BEATTIE,
 6                                                      LLP; CALONE LAW GROUP, LLP,

 7
                                                      ORDER
 8
            Based on the Stipulation by the parties, and for good cause shown, the Court orders that
 9
     the December 6, 2018, hearing date on Defendants’ Motion for Summary Judgment, ECF No. 184,
10
     and Defendants’ Motion to Dismiss, ECF No. 185, is vacated and rescheduled for January 10,
11
     2019, so that these motions may be heard at the same time as Plaintiff’s pending Motion for
12
     Partial Summary Judgment, ECF No. 179, set for hearing on the latter date. The Opposition and
13
     Reply deadlines will be calculated from the new hearing date.
14
            IT IS SO ORDERED.
15
     Dated: December 10, 2018
16

17

18
                                                     Troy L. Nunley
19                                                   United States District Judge

20

21

22

23

24

25

26
27

28
                                                         -2-
      Stipulation and Order to Continue Hearing on Defendants’ Motion for Summary Judgment and Motion to Dismiss
                                         - Case No.: 2:16-cv-00891-TLN-KJN
